DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Glew 2018/0301245US in view of the US Patent Gimblet 6,400,873US.
In terms of Claim 1, A method for manufacturing a fan-in fan-out device  (Figure 1b) comprising: 5a first step of arranging a first holding member (Figure 1b: 127) in a hole of a second holding member (Figure b: 110 holds 127 within its internal cavity), the hole being larger than an outer diameter of the first holding member (Figure 1b: 110 diameter), and holding a plurality of optical fibers (Figure 1b: within 150a) between the first holding member and the second holding member respectively along a plurality of grooves formed on an outer periphery of the first holding member or an inner periphery of the hole of the second holding member (Figure 1b: 110 and 127); 10a second step of heating and integrally melting the arranged first holding member ([0092]), the plurality of held optical fibers, and the second holding member in a portion including an axial end portion of the second holding member ([0092]); 
Glew does not teach drawing step of the jacket, separator or fibers in a third step.
Gimblet does teach a fiber cable having an outer jacket 16 having a plurality of channels to hold a plurality of optical fibers 10 (Figure 2: 10 and 16) the combination of extrusion and drawing allows the for the channels to be made in a fast and accurate manner to a desired shape (Col 6 lines 1-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the method steps of forming the fiber channels in Glew to include a drawing steps in order to form the fiber and channel in a fast and accurate manner base on the desired dimension shape of the cable. Further drawing steps for fibers are also well known and would allow the device to be compatible with existing and readily available known manufacturing techniques.
As for claims 2 and 3, Glew / Gimblet teach the method of claim 1, wherein Glew teaches, wherein, the first step includes arranging the first holding member in the hole of the second holding member (Figure 1b).
Glew does not teach performing step 1 after arranging the plurality of optical fibers in or along the plurality of grooves ([0062] discuss the bonding the fibers to the grooves, in order to bond the fibers to grooves the fiber must be bond within the grooves before inserting into cover 110 or the fiber would be damage or won’t fit in alignment as shown in Figure 3).
As for claim 4, Glew / Gimblet teach the method of claim 1, wherein Glew teaches, wherein the plurality of grooves are formed on the outer periphery of the first holding member (See Figure 1b: 127).
As for claim 5, Glew / Gimblet teach the method of claim 1, wherein Glew teaches, wherein the plurality of grooves are formed on the outer periphery of the second holding member (Figure 1b: 161).
As for claim 6, Glew / Gimblet teach the method of claim 1, wherein Glew teaches, wherein the second holding member includes a third holding member and a fourth holding member (each groove acts as a holding member), and the first step includes holding the plurality of optical fibers by arranging the first holding member between the third holding member and the fourth holding member (Figure 1b: 161).
As for claim 7, Glew / Gimblet teach the method of claim 1, wherein Glew teaches, wherein the hole has a circular cross section perpendicular to a longitudinal direction (Figure 1b: internal of 1b).
As for claim 9, Glew / Gimblet teach the method of claim 1, wherein Glew teaches,  15wherein the groove has a V-shaped cross section (each cell of 127 makes a right angle which has a V-shape) perpendicular to the longitudinal direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glew 2018/0301245US in view of the US Patent Gimblet 6,400,873US as applied to claim 1 above, and further in view of US Patent to Greenwood 7,277,615US.
In regards to claim 8, Glew / Gimblet teaches the method of claim 1. Glew / Gimblet do no teach wherein the hole is shaped like a rectangle.
Greenwood teaches an optical fiber cable having a rectangular hole use to house a plurality of optical fibers that have ribbon configurations. It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the hole have a rectangular shape in order to house ribbon fiber configurations for MT or MTP type cables. This shape allows the cable to be compatible with a wide use termination connection configuration used in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glew 2018/0301245US in view of US Patent to Fini 8,693,088.
In regards to claim 10, Glew teaches A fan-in fan-out device comprising (Figure 1b): a plurality of optical fibers (Figure 1b: within 150a); and 20a holding portion holding (Figure 1a: 127) the plurality of optical fibers in a bundled state (within 150a), wherein the holding portion comprises: a first holding member (127); and a second holding member having a hole larger than an outer diameter of the first holding member (110), 30wherein an outer periphery of the first holding member or an inner periphery of the hole of the second holding member has a plurality of grooves (within cells of 127), wherein the plurality of optical fibers are held between the first holding member and the second holding member respectively along the plurality of grooves in the18 large-diameter portion (Figure 1a: 127 and within 150a), and wherein the first holding member and the second holding member are melted and integrated with each ([0092]).
Gimblet does not teach a large-diameter portion; a reduced-diameter portion extending from the large-diameter portion while reducing in diameter; and 25a small-diameter portion extending from the reduced-diameter portion, wherein the large-diameter.
Greenwood does teach a large-diameter portion (Figure 2: 44b); a reduced-diameter portion extending from the large-diameter portion while reducing in diameter (Figure 2: 44b to 48b); and 25a small-diameter portion (32) extending from the reduced-diameter portion. It would have been obvious to one of ordinary skill in art to modify the cable of Gimblet to have a large diameter portion, reduced diameter portion, and a small diameter portion to make a cable similar to Greenwood Figure 2 that would allow for mode coupling in optical amplification systems (Col 1 lines 35-55). This allows the cable to couple mode effective in high power optical systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874